SUMMARY ORDER
Defendant-Appellant David Rosa appeals from the 10-month sentence of incarceration imposed on him following his third violation of supervised release. The Government concedes that remand is necessary because the District Court made statements inconsistent with the “parsimony clause” in 18 U.S.C. § 3553(a) — that is, the statutory mandate to “impose a sentence sufficient, but not greater than necessary, to comply with the purposes set forth in” 18 U.S.C. § 3553(a)(2). We do not reach the question of whether a 10-month sentence for appellant’s violation is substantively reasonable.
For the foregoing reasons, the District Court’s judgment is VACATED and the case is REMANDED for resentencing.